IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2008
                                     No. 08-30335
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellant,
v.

CHRISTOPHER R. WILLIS,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                No. 3:05-CR-203-1




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The district court granted Christopher Willis’s motion to suppress evidence
seized and statements made following his arrest. We reverse.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-30335

                                        I.
      Detective Dennis Smith of the Baton Rouge Police Department (“BRPD”)
Narcotics Division and agents of the Drug Enforcement Administration (“DEA”)
were investigating Willis for suspected drug activity. Smith and DEA Special
Agent Sandy Norton interviewed several informants who had engaged in drug
trafficking with Willis, including Lyndsie Harrington. At one meeting, Harring-
ton told Norton that Willis had threatened her with physical harm if she cooper-
ated with law enforcement agents.
      Based on that information, Norton served Harrington with a subpoena to
testify about Willis’s drug trafficking. Harrington and Smith arranged for Har-
rington to call Willis about the subpoena while Norton recorded the call. Norton
successfully recorded the conversation, during which Willis threatened to have
Harrington killed if she testified.
      Norton and Smith reviewed the tape and, after consulting with an Assis-
tant United States Attorney, decided to arrest Willis. They asked the BRPD for
help in finding Willis, and one of its marked squad cars stopped Willis in his car.
He was arrested, and Norton soon arrived to take him into custody. After being
read his Miranda rights, Willis consented to have his vehicle and residence
searched and later gave police a detailed confession. Norton then obtained a
warrant for Willis’s arrest.
      At trial, Willis moved that his confession and the evidence obtained from
his arrest be suppressed for want of probable cause to arrest. The district court
suppressed the evidence obtained from the arrest and all statements made to
police before the warrant was issued.


                                        II.
      We review the district court’s factual findings for clear error and its legal
conclusions de novo. United States v. Ibarra, 493 F.3d 526, 530 (5th Cir. 2007)

                                        2
                                        No. 08-30335

(citing United States v. Runyan, 275 F.3d 449, 456 (5th Cir. 2001)). The evidence
is viewed in the light most favorable to the prevailing party. United States v.
Santiago, 410 F.3d 193, 197 (5th Cir. 2005) (citing United States v. Solis, 299
F.3d 420, 436 (5th Cir. 2002)). “If the record supports more than one permissible
interpretation of the facts, the reviewing court will accept the district court's
choice between them, absent clear error.” Id. (citing United States v. Posada-
Rios, 158 F.3d 832, 868 (5th Cir. 1998)).
       An arrest without a warrant is proper only if probable cause supports it.
See Martinez-Aguero v. Gonzalez, 459 F.3d 618, 625 (5th Cir. 2006) (citing At-
water v. City of Lago Vista, 195 F.3d 242, 244 (5th Cir. 1999) (en banc)). The dis-
trict court found that the police did not have probable cause to arrest Willis, be-
cause they lacked personal knowledge of the probable cause and because Norton
and Smith had time to get an arrest warrant but failed to do so.
       The arresting officers did have probable cause to arrest. Although they did
not personally have the factual knowledge needed for probable cause, Norton
and Smith did. “Under the collective knowledge doctrine, it is not necessary for
the arresting officer to know all of the facts amounting to probable cause, as long
as there is some degree of communication between the arresting officer and an
officer who has knowledge of all the necessary facts.” Ibarra, 493 F.3d at 530
(citing United States v. Kye Soo Lee, 962 F.2d 430, 435 (5th Cir. 1992)). The
knowledge Smith and Norton gained from listening to the tape is imputed to the
arresting officers, giving them probable cause. It does not matter that the ar-
resting officers did not have direct contact with Smith and Norton; even though
the orders to arrest came through a dispatcher and did not specify the conduct
that led to the arrest order, the collective knowledge doctrine applies.1


       1
         See United States v. Ibarra-Sanchez, 199 F.3d 753, 759 (5th Cir. 1999) (“[I]f [the inves-
tigating officer] possessed sufficient reasonable suspicion to stop the van when he made his call
                                                                                   (continued...)

                                                3
                                        No. 08-30335

       The district court was also mistaken when it ruled the searches in viola-
tion of the Fourth Amendment on the ground that there were no “exigent cir-
cumstances” that would have prevented Smith or Norton from obtaining an ar-
rest warrant. This exigent circumstances discussion is misplaced. “Even if
[Smith or Norton] would have been successful in obtaining a warrant before the
stop, officers are not required to do so as soon as it is practicable to do so.”
United States v. Ibarra-Sanchez, 199 F.3d 753, 759 (5th Cir. 1999) (citing United
States v. Carrillo-Morales, 27 F.3d 1054, 1063 (5th Cir. 1994)). “Put simply,
when probable cause exists, the timing of an arrest is a matter that the Consti-
tution almost invariably leaves to police discretion.” United States v. Wichen-
bach, 197 F.3d 548, 554 (1st Cir. 1999) (citations omitted). Norton and Smith
could have obtained a warrant for Willis’s arrest but did not, and that decision
was constitutionally permissible.
       We REVERSE the suppression order and REMAND for further proceed-
ings as appropriate.




       1
         (...continued)
to the dispatcher, then the actual stop by [the arresting] officers, acting on behalf of the dis-
patcher’s bulletin, was also supported by reasonable suspicion.”) (citation omitted).

                                               4